Hammond, J.
The evidence in this case would warrant a finding that the plaintiff was unlawfully arrested by the defendant Golden, a member of the police force, early in the morning of Tuesday, August 21, 1900; that she was carried by him to the lockup at the police station, and by his direction was there locked in a cell where she was unlawfully held until about eleven A. M. on the following Thursday, when she was released from the cell and, by direction of the defendant Drury, was taken by one Shannon to Williams Street near the police station, for the purpose of taking a street car, and was there left by him; that the defendant Drury, who was the chief of police, first knew of her arrest a few minutes before six A. m., on the day she was arrested, and that from that time until Shannon left her in the street she was thus under arrest with the knowledge and consent of both defendants; and that during no part of the time was any complaint preferred in court against her. The evidence would warrant the further finding that Drury during all this time had the "control of the lockup and had the authority to say whether the plaintiff should be kept there and when she should be released. She was there by no order of court, and she was brought before no court. This makes a case for the jury, who, if they found the facts to be as above stated, were warranted in bringing in a verdict for the plaintiff as against both defendants. Bath v. Metcalf, 145 Mass. 274, and cases cited. The first, (this request was waived at the argument before us,) sixth, seventh and eighth requests were therefore properly refused. The jury specially found that the plaintiff was still under restraint by direction of Drury while going from the station to the car. This, therefore, was a continuation of the *553same imprisonment. While the judge dealt somewhat vaguely with the subject matter of the second, third, fourth and fifth requests, still we see no error in the manner in which they were treated.
As to joint liability, the instruction to the jury was that if the plaintiff sought to hold both defendants she could not “ recover for anything whatever until Drury participated in the restraint, and that was not at least until after his arrival at the station on Tuesday morning.” This was correct. Bath v. Metcalf, ubi supra.
The instructions to the jury as to the assault, so far as they defined an assault, were in accordance with the well established rules on that matter and were correct; and, so far as they affected the question of damages, worked no injury to the defendants in view of the very decided ruling by the judge that no joint damages could be assessed against the defendants for anything which occurred before Drury participated in the restraint.

Exceptions overruled.